Title: From George Washington to Major General Benedict Arnold, 13 August 1780
From: Washington, George
To: Arnold, Benedict


					
						Dear Sir
						Head Quarters Orange town 13th Augt 1780
					
					I have recd your favor of yesterday. The providing Wood in season for the Garrison is so essential a matter that you will be pleased to furnish Colo. Hay with the Men required. I expect those Men who were detained at Rhode Island, while there was an expectation of Genl Clinton, will soon come forward.
					Colo. Sheldon may be directed to send down a Flag with Capt. Benedict and Mr Stevens. If the former can obtain liberty to be admitted into New York, I have no objection to his going. The general directions which have been given respecting Flags have been as follows. To discourage the frequent use of them as much as possible—To permit no persons inhabitants of the States to go into New York without permissions in writing from their respective Governors—except in such a case as that of Capt. Benedict—who shews sufficient cause. And always to grant Flags upon the application of the Governors of the neighbouring States.
					Several prisoners have lately escaped from the provost at West point and voluntarily surrendered themselves here. Two who came in to day say they were induced to break out for want of Water, as a practice has been made of keeping it from them and obliging them to pay exorbitantly for it.
					Be pleased to enquire into this matter and let the Officers of the Guard look to it in future. I am confident it is an imposition without the knowledge or concurrence of any but the inferior Officers. I am Dear Sir Your most obt Servt
					
						Go: Washington
					
				